DETAILED ACTION
1.	The United States Patent and Trademark Office will review the pending Claims 1 – 13 of application 16/566,826 filed on 9/10/2019.

Priority
2.	This application discloses and claims only subject matter disclosed in prior application no PCT/CN2018/099173, filed on 8/7/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710790859.0, filed on 9/5/2017. 
The Claims 1 – 13 will be reviewed under the earliest priority date 9/5/2017.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4.	The 3 information disclosure statements (IDS) filed on 9/9/2019 and 9/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


5.	Claims 1 - 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Based on the evidence regarding each of the following factors:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The disclosure and specification, at the time of filing would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. The Claims 1 – 13 fail to comply with the enablement requirement based on each of the above factors. However, factors B, C, D, and H are the strongest factors that lead the examiner to making this decision.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most Claims 1, 7, 13 teach an end-to-end model which is not fully described in the specification to enable one skilled in the art. End-to-end model is a generic term that one skilled in the art cannot reproduce the invention without undue experimentation involving testing out all forms of the generic term "end-to-end model". It is taught in the specification that the end-to-end model works on the autonomous vehicle’s brain, however ”brain” is also a generic term that does not fully enable the invention. The rest of the claims in the Claim set 1 – 13 are dependent claims which inherit the deficiencies of the independent Claim 1, 7, 13, and thus are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 3, 7 - 9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamoto (US 2018/0259956 A1).

7.	Regarding Claim 1, Kawamoto teaches “a data training method for an autonomous driving vehicle (Par. [0002]), the method comprising: acquiring sensor data of the autonomous driving vehicle (Fig. 4, Step S31, acquire detection results detected by various sensors) and a correction sample (Par. [0074], “personalization function storage section 54”), the correction sample being used for representing driving behavior data of a driver when the autonomous driving vehicle encounters an interference during driving (Par. [0074], the “personalization function storage section 54” stores data representing the habits and customs of a driver associated with any reflex actions where the driver takes on manual intervention of the autonomous vehicle) and building an end-to-end model (Par. [0225], “learning model” which is stored in the “learning result storage section 92”) using the sensor data and the correction sample (Par. [0226], the personalization functional learning section 91 acquires data from the detection sensors 34, and Par. [0228], builds a learning model based on the personalization function learning section 91 and detection sensors 34), the end-to-end model being configured for outputting a control instruction corresponding to a driving behavior of the driver using the sensor data and the correction sample (Fig. 13, Step S125 sends a control instruction to the vehicle based on the personalized learning result of the driver).”

8.	Regarding Claim 2, Kawemoto teaches “wherein the method further comprises: pushing the end-to-end model to the autonomous driving vehicle and correcting the end-to-end model using measured feedback data (Par. [105], the personalization function learning section 91 sends a personalized control function to the vehicle body action section 33, and if there is any problem found with the personalization function sent to the verification .”

9.	Regarding Claim 3, Kawemoto teaches “wherein the correction sample is acquired by: acquiring vehicle data for the autonomous driving vehicle determining whether the autonomous driving vehicle is switched from an autonomous driving mode (Par. [0055], second mode) to a manual driving mode (Par. [0055], first mode), and then from the manual driving mode to the autonomous driving mode based on the vehicle data (Par. [0192]); determining a first switching moment of switching to the manual driving mode, in response to determining that the autonomous driving vehicle switches from the autonomous driving mode to the manual driving mode; determining a second switching moment of switching to the autonomous driving mode, in response to determining that the autonomous driving vehicle switches from the manual driving mode to the autonomous driving mode (Par. [0129] the driving control system can switch between autonomous to manual, and vice-versa, which will have a switching moment that the switching occurs); and marking the vehicle data acquired between the first switching moment and the second switching moment as the correction sample (Par. [0228], “personalization function storage section 54” stores data collected during manual driving mode and the “personalization function learning section” causes the learning model to match the habits of a driver during manual driving mode).”

10.	Regarding Claim 7, Kawamoto teaches “a data training apparatus for an autonomous driving vehicle (Par. [0002]), the apparatus comprising: at least one processor (Fig. 28, Central Processing Unit 3001); and a memory storing instructions (Fig. 28, Read Only 3002, and Random Access Memory 3003), wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: acquiring sensor data of the autonomous driving vehicle (Fig. 4, Step S31 acquire detection results detected by various sensors) and a correction sample (Par. [0074], personalization function storage section 54) the correction sample being used for representing driving behavior data of a driver when the autonomous driving vehicle encounters an interference during driving (Par. [0074], the personalization function storage section 54 stores data representing the habits and customs of a driver associated with any reflex actions where the driver takes on manual intervention of the autonomous vehicle); and building an end-to-end model (Par. [0225], learning model) using the sensor data and the correction sample (Par. [0226], the personalization functional learning section 91 acquires data from the detection sensors 34, and Par. [0228], builds a learning model based on the personalization function learning section 91 and detection sensors 34), the end-to-end model being configured for outputting a control instruction corresponding to a driving behavior of the driver using the sensor data and the correction sample (Fig. 13, Step S125 sends a control instruction to the vehicle based on the personalized learning result of the driver).”

11.	Regarding Claim 8, Kawemoto teaches an apparatus “wherein the operations further comprise: pushing the end-to-end model to the autonomous driving vehicle and correcting the end-to-end model using measured feedback data (Par. [105], the personalization function learning section 91 sends a personalized control function to the vehicle body action section 33, and if there is any problem found with the personalization function sent to the 13, the data will be fed back to the personalization function learning section for re-learning).”

12.	Regarding Claim 9, Kawemoto teaches an apparatus “wherein the correction sample is acquired by: acquiring vehicle data for the autonomous driving vehicle determining whether the autonomous driving vehicle is switched from an autonomous driving mode (Par. [0055], second mode) to a manual driving mode (Par. [0055], first mode), and then from the manual driving mode to the autonomous driving mode based on the vehicle data (Par. [0192]); determining a first switching moment of switching to the manual driving mode, in response to determining that the autonomous driving vehicle switches from the autonomous driving mode to the manual driving mode; determining a second switching moment of switching to the autonomous driving mode, in response to determining that the autonomous driving vehicle switches from the manual driving mode to the autonomous driving mode (Par. [0129] the driving control system can switch between autonomous to manual, and vice-versa, which will have a switching moment that the switching occurs); and marking the vehicle data acquired between the first switching moment and the second switching moment as the correction sample (Par. [0228], “personalization function storage section 54” stores data collected during manual driving mode and the “personalization function learning section” causes the learning model to match the habits of a driver during manual driving mode).”

13.	Claim 13, Grimm teaches a non-transitory computer readable storage medium, storing a computer program thereon, the computer program, when executed by a processor (Fig. 28, “Central Processing Unit 3001”) causes the processor to perform operations, the Fig. 4, Step S31 “acquire detection results detected by various sensors”) and a correction sample (Par. [0074], “personalization function storage section 54”) being used for representing driving behavior data of a driver when the autonomous driving vehicle encounters an interference during driving (Par. [0074], the “personalization function storage section 54” stores data representing the habits and customs of a driver associated with any reflex actions where the driver takes on manual intervention of the autonomous vehicle); and building an end-to-end model (Par. [0225], “learning model”) using the sensor data and the correction sample (Par. [0226], the personalization functional learning section 91 acquires data from the detection sensors 34, and Par. [0228], builds a learning model based on the personalization function learning section 91 and detection sensors 34), the end-to-end model being configured for outputting a control instruction corresponding to a driving behavior of the driver using the sensor data and the correction sample (Fig. 13, Step S125 sends a control instruction to the vehicle based on the personalized learning result of the driver).


Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 - 5, and 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 2018/0259956 A1) in view of Michalakis et al. (US 10,845,796 B2).

15.	Regarding Claim 4, Kawamoto teaches “The method according to Claim 3 (102 rejection, explained in Section 12 above) wherein the vehicle data comprises the sensor data (Par. [0059] detection section 34 includes various sensors that detect data).”
From the same field of endeavor, Michalakis teaches “and wherein determining whether the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: determining whether pressure data acquired by a pressure sensor on a steering wheel (Col. 11 Line 58 – Col. 12 Line 4, driver condition sensors 130 can include biologic sensors, where a pressure sensor is a type of biologic sensor, and Col. 12 Line 25, the driver condition sensors 130 may be coupled to the steering wheel) of the autonomous driving vehicle is greater than a preset pressure threshold (Col. 12 Line 37) and/or determining whether temperature data acquired by a temperature sensor on the steering wheel (Col. 11 Line 58 – Col. 12 Line 4, driver condition sensors 130 can include biologic sensors, where a temperature sensor is a type of biologic sensor, and Col. 12 Line 25, the driver condition sensors 130 may be coupled to the steering wheel) of the autonomous driving vehicle is greater than a preset temperature threshold (Col. 12 Line 37); and determining that the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, if the pressure data is greater than the preset pressure threshold and/or the temperature data is greater than the preset temperature threshold (Col. 12 Line 37, the control inputs of the autonomous driving remote operator can be compared with the motions of the driver measured by driver condition sensors 130, where the driver must match or exceed a threshold value to indicate the driver has taken manual control of the vehicle).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kawamoto to incorporate the teachings of Michalakis to include in the data training method of Kawamoto the steps of determining whether the vehicle has switched from autonomous driving mode to manual driving mode by way of a pressure sensor and/or temperature sensor on a steering wheel (Michalakis discloses a biologic sensor, which can include temperature and pressure sensors), and if the measured data from the pressure and/or temperature exceeds a threshold limit, it is determined that the vehicle has switched to manual driving mode, as taught by Michalakis. 
The motivation for doing so would be to make a determination whether or not the vehicle has switched from autonomous driving mode to manual driving mode, so that the vehicle’s transition of modes can be safely done by assuring that the driver is ready to control the vehicle in manual driving mode by the driver’s input into the vehicle controls, and the transition does not interrupt the vehicle travel (Michalakis, Col. 1 Line 35 - 39).

16.	Regarding Claim 5, Kawamoto teaches “The method according to Claim 3 (102 rejection, explained in Section 12 above).
“wherein the vehicle data comprises expected driving data (Col. 10 Line 10 -11, expected environmental data collected from a map or database stored remotely or locally) and actual driving data (Col. 10 Line 5 – 11, environmental information detected by driving condition sensors 120), and wherein determining whether the autonomous 30driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: 29determining whether a difference between the expected driving data and the actual driving data is greater than a preset threshold (Col. 10 Line 15 – 16, when the actual driving data differs from the expected driving data, the driving environment will be considered a “driving environment inappropriate for autonomous driving”); and determining that the autonomous driving vehicle is 5switched from the autonomous driving mode to the manual driving mode, if the difference is greater than the preset threshold (Col. 10 Line 15- 20, the autonomous driving mode will end if the driving environment is considered “driving environment inappropriate for autonomous driving”, therefore the system is capable of making the determination that the vehicle has switched from autonomous driving mode to manual driving mode).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kawamoto to incorporate the teachings of Michalakis in the vehicle control method of Kawamoto to include the step of determining if the vehicle has switched from autonomous to manual driving mode by comparing the external actual driving data to the expected driving data from a map or database, and if the actual driving data exceeds a predetermined threshold, to make the determination that the vehicle has switched from autonomous to manual driving mode.


17.	Regarding Claim 10, Kawamoto teaches “The apparatus according to Claim 9 (102 rejection, explained in Section 15 above) wherein the vehicle data comprises the sensor data (Par. [0059] detection section 34 includes various sensors that detect data).”
From the same field of endeavor, Michalakis teaches “and wherein determining whether the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: determining whether pressure data acquired by a pressure sensor on a steering wheel (Col. 11 Line 58 – Col. 12 Line 4, driver condition sensors 130 can include biologic sensors, where a pressure sensor is a type of biologic sensor, and Col. 12 Line 25, the driver condition sensors 130 may be coupled to the steering wheel) of the autonomous driving vehicle is greater than a preset pressure threshold (Col. 12 Line 37) and/or determining whether temperature data acquired by a temperature sensor on the steering wheel (Col. 11 Line 58 – Col. 12 Line 4, driver condition sensors 130 can include biologic sensors, where a temperature sensor is a type of biologic sensor, and Col. 12 Line 25, the driver condition sensors 130 may be coupled to the steering wheel) of the autonomous driving vehicle is greater than a preset temperature threshold (Col. 12 Line 37); and determining that the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, if the pressure data is greater than the preset pressure threshold and/or the temperature data is greater than the preset temperature threshold (Col. 12 Line 37, the control inputs of the autonomous driving remote operator can be compared with the motions of the driver 130, where the driver must match or exceed a threshold value to indicate the driver has taken manual control of the vehicle).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kawamoto to incorporate the teachings of Michalakis to include in the driving control method of Kawamoto the steps of determining whether the vehicle has switched from autonomous driving mode to manual driving mode by way of a pressure sensor and/or temperature sensor on a steering wheel (Michalakis discloses a biologic sensor, which can include temperature and pressure sensors), and if the measured data from the pressure and/or temperature exceeds a threshold limit, it is determined that the vehicle has switched to manual driving mode, as taught by Michalakis. 
The motivation for doing so would be to make a determination whether or not the vehicle has switched from autonomous driving mode to manual driving mode, so that the vehicle’s transition of modes can be safely done by assuring that the driver is ready to control the vehicle in manual driving mode by the driver’s input into the vehicle controls, and the transition does not interrupt the vehicle travel (Michalakis, Col. 1 Line 35 - 39).

18.	Regarding Claim 11, Kawamoto teaches “The apparatus according to Claim 9 (102 rejection, explained in Section 15 above).”
From the same field of endeavor, Michalakis teaches “wherein the vehicle data comprises expected driving data (Col. 10 Line 10 -11, expected environmental data collected from a map or database stored remotely or locally) and actual driving data (Col. 10 Line 5 – 11, environmental information detected by driving condition sensors 120), and wherein determining whether the autonomous 30driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: 29determining whether a difference between the expected driving data and the actual driving data is greater than a preset threshold (Col. 10 Line 15 – 16, when the actual driving data differs from the expected driving data, the driving environment will be considered a “driving environment inappropriate for autonomous driving”); and determining that the autonomous driving vehicle is 5switched from the autonomous driving mode to the manual driving mode, if the difference is greater than the preset threshold (Col. 10 Line 15- 20, the autonomous driving mode will end if the driving environment is considered “driving environment inappropriate for autonomous driving”, therefore the system is capable of making the determination that the vehicle has switched from autonomous driving mode to manual driving mode).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kawamoto to incorporate the teachings of Michalakis in the vehicle control method of Kawamoto to include the step of determining if the vehicle has switched from autonomous to manual driving mode by comparing the external actual driving data to the expected driving data from a map or database, and if the actual driving data exceeds a predetermined threshold, to make the determination that the vehicle has switched from autonomous to manual driving mode.
The motivation for doing so would be to discern external environments where autonomous control is not appropriate, from external environments where autonomous control is appropriate (Michalakis, Col. 9 Line 50 – 55).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 2018/0259956 A1) in view of Ming et al. (US 2019/0138003 A1).

19.	Regarding Claim 6, Kawamoto teaches “The method according to Claim 3 (102 rejection explained in Section 12).
	From the same field of endeavor, Ming teaches “wherein the method further comprises: marking the vehicle data (It is noted that marking as used by the applicant is the equivalent of classifying data taken and labeling the data as an interference) within a preset time period before the first switching moment as a negative sample for characterizing the interference (It is noted that negative sample is equivalent to data taken in a time period that would represent a road interference or emergency) encountered by the autonomous driving vehicle ([Par. 0055] the monitoring unit 510 may classify that an emergency is occurring from the data taken from the sensing module 440, which sends an emergency signal to the vehicle before the vehicle is switched to manual driving mode).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kawamoto to incorporate the teachings of Ming in the vehicle control method of Kawamoto to include the step of classifying the vehicle data taken before the vehicle switches from autonomous to manual driving mode as a road interference (or emergency that would require the switch to manual driving mode).
	The motivation for doing so would be to ensure the vehicle can properly drive through various road situations by determining the appropriate times where manual driving is recommended over autonomous driving; in this case when the driving system deems that an emergency is occurring, as recognized by Ming.

20.	Regarding Claim 12, Kawamoto teaches “The apparatus according to Claim 9 (102 rejection explained in Section 15).
	From the same field of endeavor, Ming teaches “wherein the operations further comprises: marking the vehicle data (It is noted that marking as used by the applicant is the equivalent of classifying data taken and labeling the data as an interference) within a preset time period before the first switching moment as a negative sample for characterizing the interference (It is noted that negative sample is equivalent to data taken in a time period that would represent a road interference or emergency) encountered by the autonomous driving vehicle ([Par. 0055] the monitoring unit 510 may classify that an emergency is occurring from the data taken from the sensing module 440, which sends an emergency signal to the vehicle before the vehicle is switched to manual driving mode).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawamoto to incorporate the teachings of Ming in the vehicle control method of Kawamoto to include the step of classifying the vehicle data taken before the vehicle switches from autonomous to manual driving mode as a road interference (or emergency that would require the switch to manual driving mode).
	The motivation for doing so would be to ensure the vehicle can properly drive through various road situations by determining the appropriate times where manual driving is recommended over autonomous driving; in this case when the driving system deems that an emergency is occurring, as recognized by Ming.





Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Konrardy (US 10156848 B1) teaches a method and system for autonomous vehicle routing.
Blake (US 20190049954 A1) teaches a method and apparatus for ensuring safety controls for a net-work connected autonomous vehicle.
Vlan (US 6317658 B1) teaches a method, system, and computer-readable medium for controlling a control subsystem of a vehicle.
Takagi (US 8155879 B2) teaches an apparatus for vehicle driving assistance.
Matsumoto (US 7580785 B2) teaches a vehicle dynamics control apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LE whose telephone number is (571)272-1509.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jake Scott can be reached on 517-270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/K.L./Examiner, Art Unit 4183       
                                                                                                                                                                                                 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665